Order entered August 23, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00772-CV

                             PATRICK DAUGHERTY, Appellant

                                                V.

             HIGHLAND CAPITAL MANAGEMENT, L.P., ET AL., Appellees

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-04005

                                            ORDER
       Appellant’s brief is currently due September 3, 2019. By letter filed August 16, 2019,

appellant states the reporter’s record is incomplete and that reporter’s records of seven additional

hearings have been requested. Appellant also seeks clarification of the deadline for his brief as

the record is not complete. We construe appellant’s letter as a motion.

       One of the requested reporter’s records - Show Cause Hearing on Sanctions held on July

13, 2015 - was transferred into this cause from appellate cause number 05-17-01115-CV

pursuant to this Court’s order dated August 1, 2019. As to the remaining requested reporter’s

records, we ORDER Antoinette Reagor, Official Court Reporter for the 68th Judicial District

Court, to file, by September 6, 2019, the reporter’s records from the following six hearings:

       1.      Show Cause hearing held on August 28, 2017;
           2.     Hearing held on September 22, 2017;

           3.     Contempt hearing held on September 18, 2017;

           4.     Emergency Telephonic Hearing/Conference held on September 21, 2017;

           5.     Sanctions hearing held on December 20, 2017; and

           6.     Recusal hearing held on March 26, 2019.

The reporter’s records shall comply with the trial court’s May 21, 2019 sealing order.

           Appellant’s brief will be due thirty days after the additional six reporter’s records are

filed.

           We DIRECT the Clerk of this Court to send a copy of this order to Ms. Reagor and all

parties.

                                                        /s/   BILL WHITEHILL
                                                              JUSTICE